IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00235-CV

JENNIFER STEWART, DONALD STEWART,
STEVEN STEWART, AND KATHY STEWART,
AND D/B/A ROYAL HORSE FARMS,
                                                         Appellants
v.

AARON WHITELOCK AND DONNA WHITELOCK,
                                Appellees



                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D21-29799-CV


                         MEMORANDUM OPINION


      Appellants Jennifer Stewart, Donald Stewart, Steven Stewart, and Kathy Stewart,

and collectively as d/b/a Royal Horse Farms, moved to dismiss their appeal on

October 1, 2021. In the motion, appellants assert they no longer wish to pursue their

appeal because a motion for new trial was granted by the trial court which vacated the

order appealed.
        The Court grants the motion and dismisses the appeal. See TEX. R. APP. P. 42.1(a).

There being no agreement as to costs, costs are taxed against appellants, Jennifer Stewart,

Donald Stewart, Steven Stewart, and Kathy Stewart, and collectively as d/b/a Royal

Horse Farms. Id. (d).


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed October 6, 2021
[CV06]




Stewart, et al. v. Whitelock                                                         Page 2